Citation Nr: 1340151	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.

This matter came to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for a bilateral knee disorder.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2011.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral knee disorder that began while he was on active duty.  At his September 1983 entrance medical examination, the Veteran was found to have a normal musculoskeletal system and normal lower extremities, although he complained of some pain in his knees prior to service.  No disability was noted at the time.  At a January 1984 report of medical history, the Veteran responded "Yes" when asked if he experienced knee problems, although no diagnosis was recorded.  Further, service treatment records reflect that the Veteran was seen on several occasions throughout his period of active duty for complaints of knee pain.  He was noted in April 1983 to complain of occasional effusion of the knees, although no diagnosis was assigned at the time.  He again complained of pain in the knees in November 1983, at which time he was noted to have tenderness to palpation of the knees as well as bilateral crepitus.  A rule-out diagnosis of chondromalacia versus Osgood-Schlatter's disease was assigned.  At a later visit in December 1983, the Veteran was seen on an emergent basis for left knee pain and edema; he was diagnosed with knee strain at the time.  The Veteran sought treatment twice in March 1986 for complaints of pain in his right knee, which was diagnosed with patellofemoral syndrome and chondromalacia.  The Veteran again sought treatment in September 1987 for complaints of left knee pain, which was diagnosed at the time as a contusion, and in October 1987 for complaints of right knee pain, which was diagnosed as a possible strained tendon.  A follow-up visit later that month reflects a diagnosis of mild tendon pain.  At the Veteran's January 1988 separation report of medical history, he responded "Yes" when asked if he experienced a "trick or locked knee," but no diagnosis was assigned, and his musculoskeletal system and lower extremities were found to be normal at the January 1988 separation report of medical examination.

Post-service records reflect that the Veteran was seen in June 2008 with complaints of knee pain and diagnosed with arthralgias without functional loss.  He was again seen in September 2009 for complaints of right knee pain, but no diagnosis was assigned.  Later VA treatment records from 2010 and 2011 reflect that the Veteran has continued to complain of pain in his knees and has been assigned knee braces to help with the pain.  He underwent MRI study of his right knee in July 2010, which revealed a possible lateral meniscus tear.  In January 2011, his VA physician wrote a letter stating that the Veteran has a "medical condition affecting his knees" and needed to use the elevator rather than be required to take stairs; however, no clear diagnosis was assigned at that time.  At a March 2011 treatment visit, the Veteran was diagnosed only with right knee pain, although the physician treating him at the time noted that the July 2010 MRI had revealed questionable meniscal tear and degenerative joint disease on the right.  

The Veteran underwent VA examination in September 2010 to address his knee claim.  At that examination, the examiner stated that the Veteran was treated in service on only two occasions in 1987 for "acute problems that resolved."  However, the examiner failed to mention or discuss the five prior occasions on which the Veteran sought treatment for knee pain during service, spanning from 1983 to 1986, as well as his statements at the January 1984 and September 1988 reports of medical history at which the Veteran reported experiencing knee problems.  Further, when offering his negative etiological opinion concerning the Veteran's claimed bilateral knee disorder, the examiner failed to consider the Veteran's contentions that he began experiencing bilateral knee pain in service and has continued to have pain in his knees since that time.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a bilateral knee disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

VA examination is necessary to determine the diagnosis and etiology of any current knee disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each knee disorder found to be present.  For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  The Veteran's multiple in-service complaints of knee problems, including at the January 1984 and September 1988 reports of medical history, and the January 2011 statement from the Veteran's VA physician stating that the Veteran has a "medical condition affecting his knees" must be discussed in the context of any negative opinion.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

2.  The agency of original jurisdiction must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


